Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered June 12, 1996, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *63not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and reliability of identification testimony.
Based on the totality of the record, we conclude that defendant’s waiver of his right to be present at sidebar conferences with prospective jurors was knowingly, intelligently and voluntarily made (see, People v Vargas, 88 NY2d 363, 375-376; People v Leonor, 245 AD2d 22, lv denied 92 NY2d 855). Concur — Sullivan, J. P., Rubin, Tom and Saxe, JJ.